SHARPE, J.
This is the second appeal in a controversy which is solely about the value of lands sold for partition. See Ladd v. Ladd, 121 Ala. 583. Appellees, John M. and Frank M. Ladd, were the parties who-petitioned for the sale, who bought thereat and who seek its confirmation. On the trial it was shown .that the land derived' its value chiefly from marketable-timber thereon.. It was further shown that after the,sale.--the *576purchasers cut from the land and carried to market .about 1,250 trees, which the petitioners’ evidence tended •to show were of certain sizes, while appellants’ evidence tended to show they were of greater size.
On the cross examination of Prank M. Ladd he was .shown written communications previously sent in behalf ■of appellants to attorneys representing the purchasers which were in effect demands that appellants be allowed to have this timber measured so as to ascertain its ■cubical contents. In that connection, appellants having .stated to the court their expectation of proving that .such demands had been refused and after the witness •acknowledged that one of the letters was shown to him, was asked the following question: “Now, after that you ■directed your counsel did you not to refuse to allow us to inspect or measure the timber?” An objection to the ■question was sustained, and it this there was error for which the judgment appealed from must be reversed. The timber having been a part of the land itself at the time of sale its quantity was certainly relevant to the fact directly in issue which was the value of the land including timber as it stood when the sale was made. It matters not that the witness testified as to the quantity. If he being a party to the suit and having the timber in his possession, prevented the appellants who were part owners of the land from obtaining evidence of the quantity of timber taken from it, such prevention if unexplained might have afforded a legitimate inference of unfairness weighing against the petitioners upon the disputed questions of quantity and value. As authority for the principle involved see Bailey v. Shaw, 24 N. H. 297; 55 Am. Dec. 241.
By the statute (Code, § 8182), proceedings for confirmation of sales under orders of the probate court for partition are made to conform to proceedings on sales for distribution of lands in the hands of executors and administrators. The fairness of the sale being- unquestioned,- the issue for the court was whether the land sold for a sum not greatly less than its value. — Code, § 174. In such cases the practice of advancing bids after the sale does not prevail. The court properly rejected *577tlie evidence offered relative to an offer for the land and timber made after the salé had been made and reported.
Other rulings on evidence assigned for error are such as will not necessarily or probably occur on the next trial, and therefore need not be specifically passed on here. ' '
Reversed and remanded.